ACCEPTED
                                                                                                    01-15-00556-CV
                                                                                         FIRST COURT OF APPEALS
                                                                                                 HOUSTON, TEXAS
                                                                                               9/30/2015 9:35:15 AM
                                                                                              CHRISTOPHER PRINE
                                                                                                             CLERK


                                                                         Vince Ryan
                                                                Harris County Attorney
                                                                                FILED IN
                                                                         1st COURT OF APPEALS
                                                                             HOUSTON, TEXAS
                                                                         9/30/2015 9:35:15 AM
                                                                         CHRISTOPHER A. PRINE
September 30, 2015                                                               Clerk

Attention: Civil Post-Judgment – ROOM 250
Honorable Chris Daniel
Harris County District Clerk
201 Caroline, 2nd Floor, Room 250
Houston, Texas 77002


              Re:     On appeal to First Court of Appeals, No. 01-15-00556-CV
                      from the 313th Judicial District Court, Harris County
                      In the Interest of S.R.-M.C.
                      2010-08247J

Dear Sir or Madame:

        The Texas Department of Family & Protective Services, appellee in the above referenced
matter, requests the following documents be copied, certified and forwarded to the First Court of
Appeals in supplementation of the clerk’s record for the appeal of this case:

       Order for Blood Test
            (Signed 7/2/14 – Image #61643812)

       Order Adjudicating Paternity
            (Signed 9/12/14 – Image #62545110)

       Notice of Appearance
             (filed 3/2/15 – Image #64463029)


No fee is enclosed for preparation of the foregoing, because TEX. HUM. RES. CODE ANN.
§40.062 exempts the Department from the requirement to pay any cost or fee imposed in a
court proceeding, and the Department is not required to pay filing fees in advance under
TEX. CIV. PRAC. & REM. CODE ANN. §6.001 (Vernon 2008).

                                            Very truly yours,

                                            VINCE RYAN
                                            COUNTY ATTORNEY



 1019 Congress, 15th Floor • Houston, TX 77002-1700 • Phone: 713-755-5101 • Fax: 713-755-8924
                                              /s/ Sandra D. Hachem
                                              By: Sandra D. Hachem
                                              Sr. Assistant County Attorney

copies to:

Honorable Christopher A. Prine
First Court of Appeals
301 Fannin
Houston, Texas 77002

Appellant, RC (father).
care of his attorney of record Donald Crane
by email at: donmcrane@gmail.com




 1019 Congress, 15th Floor • Houston, TX 77002-1700 • Phone: 713-755-5101 • Fax: 713-755-8924